Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 is objected to because of the following informalities:  on line 2, “the rake body” has no proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Batanjski (US 5386610 A).
Regarding claim 1, Batanjski shows a paint roller comprising a roller assembly having a proximal end and an opposite distal end, the roller assembly comprising: a handle portion 3 extending from the proximal end of the roller assembly, the handle portion comprising a finger opening configured to receive a user's fingers therethrough; and a support portion 2 extending from the distal end of the roller assembly to the handle portion, the support portion comprising a support arm assembly attached to the handle portion and a cover support 1 positioned at the distal end of the roller assembly and rotatably attached to the 

    PNG
    media_image1.png
    855
    554
    media_image1.png
    Greyscale

	Regarding claim 2, as best understood, it would have been obvious for said individual to provide the paint roller of Batanjski with the handle portion having a plurality of tabs, wherein the hand guard 
Regarding claim 3, it would have been obvious for said individual to provide the paint roller of Batanjski with the handle portion further comprises a cross-member (2 in Fig. 4) extending along a width of the handle portion 3 and positioned between a proximal end of the handle portion and the finger opening.
Regarding claim 4, Batanjski shows the paint roller with a top grip member 3 positioned on a top surface of the cross-member and a bottom grip member 3 positioned on a bottom surface of the cross-member, similar to the structure shown by applicant. 
Regarding claim 5, Batanjski shows the paint roller with the hand guard comprises an open proximal end and an opposite, closed distal end 4. 
Regarding claims 6, 17, Batanjski does not show the paint roller having the plurality of walls of the hand guard comprises: a front wall positioned along the distal end of the hand guard and having a planar or substantially planar shape; a top wall extending from the proximal end of the hand guard to the front wall and having a planar or substantially planar shape; a first sidewall extending from the proximal end of the hand guard to the front wall and having a planar or substantially planar shape; a second sidewall extending from the proximal end of the hand guard to the front wall and having a planar or substantially planar shape; a first transition wall extending from the proximal end of the hand guard to the front wall and from the first sidewall to the top wall and having a planar or substantially planar shape; and a second transition wall extending from the proximal end of the hand guard to the front wall and from the second sidewall to the top wall and having a planar or substantially planar shape; wherein the hand guard extends below a bottom surface of the handle portion.  However, these specific 
Regarding claims 11-16, Batanjski shows a plurality of wheels 6 attached to the hand guard and configured to rotate relative to the hand guard; wherein the plurality of wheels are positioned outside of the interior space; wherein the plurality of wheels extend below a bottom surface of the hand guard; wherein the hand guard extends above the plurality of wheels; wherein the plurality of wheels extend below a bottom surface of the handle portion; and wherein the plurality of wheels comprises a first wheel positioned along a first side of the hand guard and a second wheel positioned along a second side of the hand guard.  It is noted that the various claimed orientation is subject to how a user holds the paint roller of Batanjski.
Regarding claims 19-20, Batanjski shows the hand guard is fixedly attached to the handle portion, and wherein the support arm assembly is fixedly attached to the handle portion; and a roller cover removably attached to the cover support.
Claims 7-10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Batanjski as applied to claim 1 above, and further in view of Knight (US 20140219708 A1) or Williams (US 20070130714 A1). 
Regarding claim 7, Batanjski does not show the support arm assembly comprises: a first arm attached to the handle portion; a second arm attached to the cover support and pivotally attached to the first arm via a hinge connection such that an angle between a longitudinal axis of the second arm and a longitudinal axis of the first arm may be selectively adjusted by a user.  However, both Knight and Williams show a paint roller with these features.  It would have been obvious for said individual to have incorporated the teachings of either Knight or Williams in the paint roller of Batanjski or incorporated the hand guard 4 of Batanjski into the paint roller of Knight or Williams, as this would allow the adjustment of the roller angle relative to the painting surface to achieve a more desirable result.

    PNG
    media_image2.png
    294
    554
    media_image2.png
    Greyscale

Williams:
    PNG
    media_image3.png
    372
    217
    media_image3.png
    Greyscale

Regarding claims 8-10, both Knight and Williams show the support arm assembly further comprises a lock configured to selectively prevent pivotal movement of the second arm relative to the first arm to maintain the angle between the longitudinal axis of the second arm and the longitudinal axis of the first arm; the lock comprises: an outer housing attached to the first arm; an inner cylinder attached to the second arm and positioned within the outer housing; and a fastener extending through the outer housing and the inner cylinder; and the inner cylinder is configured to rotate within the outer housing, and wherein the fastener is configured to selectively prevent rotation of the inner cylinder relative to the outer housing.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weilun Lo whose telephone number is (571)272-4847.  The examiner can normally be reached on M-F: 9am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEILUN LO
Primary Examiner
Art Unit 3723



/WEILUN LO/               Primary Examiner, Art Unit 3723